DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Introduction
The following is a final Office Action in response to Applicant’s communications received on September 24, 2021. Claims 1, 8 and 15 have been amended, and claims 7, 14 and 20 have been canceled. 
Currently claims 1-6, 8-13 and 15-19 are pending. Claims 1, 8 and 15 are independent.  


Response to Amendments
Applicant’s amendments necessitated the new ground(s) of rejection in this Office Action.
The 35 U.S.C. § 112(a) rejection as set forth in the previous Office Action is withdrawn in response to Applicant’s amendments.
Applicant’s amendments to claims 1, 8 and 15 are NOT sufficient to overcome the 35 U.S.C. § 101 rejection as set forth in the previous Office Action. Therefore, the 35 U.S.C. § 101 rejection to claims 1-6, 8-13 and 15-19 has been maintained.

Response to Arguments
Applicant’s arguments filed on September 24, 2021 have been fully considered but they are not persuasive.
In the Remarks on page 14, Applicant’s argument regarding the 35 U.S.C. § 101 rejection that the claimed mechanisms of the present invention “provides for an intelligent, cognitive system that facilitates ride scheduling based on traffic, surcharge, user preferences, and characteristics and services of the transport service relating to the safety, comfort, and efficiency of ride sharing” (see Specification, paragraph [0016]).
In response to Applicant’s arguments, the Examiner respectfully disagrees. The claims recite a method/system for facilitating ride scheduling, the invention is not directed to a technology or a technical field. The claims further recite limitations of “generate one or more ride scheduling models including learning, activities of daily living (ADL) and historical patterns…, predicting an occurrence of an event associated with a user based on the ADL and historical patterns referenced in the user data…, predicting a destination location necessitating arrival by the user at a particular time and predicting sub-events of activities requiring specific hardware necessities to be performed by the user…, determining one or more ride scheduling parameters relating to the event, determining the current location of the user according to the GPS data, detecting an anomaly in the ADL or historical patterns, generate a ride scheduling model of the one or more ride scheduling models satisfying the ride scheduling parameter, facilitating a scheduling of the vehicle for the user according to the ride scheduling model…, using a Mel_Frequency analysis to extract Mel-Frequency Cepstral Coefficients (MFCC) features of the ride scheduling models, and estimate a departure time…, and collecting feedback relating to the one or more ride scheduling parameters and ride scheduling model”. The limitations, as drafted, are processes that, under their broadest reasonable interpretation, cover performance of the limitations in the mind but for the recitation of generic computer components and the term “automatically”. That is, other than reciting “by a processor using a machine learning logic”, “a neural network”, using GPS data captured “by a wireless communications device”, and “a user interface” associated with the wireless communications device”, nothing in the claim elements precludes the steps from practically being performed in the human mind. For example, but for the “by a processor” and the term “automatically”, the claim encompasses a user can simply train and learn the schedule/plan by observing the activities of daily living and , detecting any anomaly in the ADL or historical patterns, and determine if a ride scheduling model is satisfying the ride scheduling parameters, using the Mel-Frequency analysis to extract the information, and estimate a departure time in a human mind (including observation, evaluation, judgement and opinion), or by a human using a pen and paper.  Further, the recited “machine learning mechanism” is nothing more than a set of computer algorithms that allows a generic computer to mimic the process of human learning or to automate the human processing by applying the algorithms with a generic computer. The Specification describes “the term cognitive or cognition may be relating to, being, or involving conscious intellectual activity such as, for example, thinking, reasoning, or remembering, that may be performed using a machine learning; and to predict and sense with situational awareness operations that mimic human cognition based on experiences.” See Spec ¶ 26 and ¶ 29. Thus, machine learning is the automation of human learning including the learning of information from activities of daily living and historical experiences. Accordingly, under the broadest reasonable interpretation and in light of the Specification, this limitation can be characterized as reciting a mental process (human learning) which is recognized as an abstract idea in the 2019 Guidance. The mere nominal recitation of using a Mel-Frequency analysis in the claim does not take the claim limitations out of the mental processes grouping. Thus, the claim recites an abstract idea.

In the Remarks on page 15, Applicant’s argument regarding the 35 U.S.C. § 101 rejection that Example 39 of the 2019 PEG Examples, where the Office specifically notes that the “training of a network” does not recite any of the judicial exceptions enumerated in the 2019 PEG… Therefore, the training functionality is eligible as it does not recite a judicial exception.
In response to Applicant’s arguments, the Examiner respectfully disagrees. Example 39 recites “creating training set, and training the neural network using the training set”.  Nothing in the claim falls with the judicial exceptions enumerated in the 2019 PEG. In contrast, as discussed above, Applicant’s claims recite steps that can be performed in the human mind. For example, the claims encompass a user manually performs the steps of: predicting, determining, detecting, and scheduling in the human mind (including observation, evaluation, judgment, opinion), or by a human using a pen and paper.  Using a computer for performing these steps is merely adding See CyberSource Corp. v. Retail Decisions, Inc., 654 F.3d 1366, 1373 (Fed. Cir. 2011); see also In re Grams, 888 F.2d 835, 840-41 (Fed. Cir. 1989); In re Meyer, 688 F.2d 789, 794-95 (C.C.P.A. 1982). Further, the recited “machine learning logic” and “a neural network” are nothing more than a set of computer algorithms that allows a generic computer to mimic the process of human learning or to automate the human processing by applying the algorithms with a generic computer. Thus, merely using generic computer components and a neural network (e.g., mathematical equation) to generate one or more ride schedule models do not integrate the abstract idea into a practical application. See 2019 Guidance, 84 Fed. Reg. at 52-54. 





Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):  
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 8-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
Claim 8 recites limitations “by the processor” is insufficient antecedent basis for the limitation. 
Claims 9-13 are also rejected for the same reason as each depends on rejected independent claims.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-6, 8-13 and 15-19 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
As per Step 1 of the subject matter eligibility analysis, it is to determine whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter.
In this case, claim 1-6 are directed to a method for facilitating ride scheduling, which falls within the statutory category of a process; claims 8-13 are directed to a system comprising one or more computers, which falls within the statutory category of a machine; and claims 15-19 are directed to non-transitory computer-readable storage medium storing computer-readable program code, which falls within the statutory category of a product. Thus, Step 1 is satisfied.
In Step 2A of the subject matter eligibility analysis, it is to “determine whether the claim at issue is directed to a judicial exception (i.e., an abstract idea, a law of nature, or a natural phenomenon). Under this step, a two-prong inquiry will be performed to determine if the claim recites a judicial exception (an abstract idea enumerated in the 2019 Guidance), then determine if the claim recites additional elements that integrate the exception into a practical application of the exception. See 2019 Revised Patent Subject Matter Eligibility Guidance (2019 Revised Guidance), 84 Fed. Reg. 50, 54-55.
In Prong One, it is to determine if the claim recites a judicial exception (an abstract idea enumerated in the 2019 Guidance, a law of nature, or a natural phenomenon).  
Here, claim 1 recites limitations of “generate one or more ride scheduling models according to user data of a user, wherein training the one or more ride scheduling models including learning activities of daily living (ADL) and historical patterns…, predicting an occurrence of an event associated with a user based on the ADL and historical patterns referenced in the user data…, predicting a destination location necessitating arrival by the user at a particular time and predicting sub-events of activities requiring specific hardware necessities determining one or more ride scheduling parameters relating to the event, determining the current location of the user according to the GPS data, detecting an anomaly in the ADL or historical patterns, generate a ride scheduling model of the one or more ride scheduling models satisfying the ride scheduling parameter, facilitating a scheduling of the vehicle for the user according to the ride scheduling model…, using a Mel_Frequency analysis to extract Mel-Frequency Cepstral Coefficients (MFCC) features of the ride scheduling models, and estimate a departure time…”.  The limitations, as drafted, are processes that, under their broadest reasonable interpretation, cover performance of the limitations in the mind but for the recitation of generic computer components. That is, other than reciting “by a processor for executing a machine learning logic”, “a neural network”, using GPS data captured “by a wireless communications device”, and “a user interface” associated with the wireless communications device”, nothing in the claim elements precludes the steps from practically being performed in the human mind, for example, the claims encompass a user manually performs the steps of: predicting, determining, detecting, and scheduling in the human mind (including observation, evaluation, judgment, opinion), or by a human using a pen and paper.  Using a computer for performing these steps is merely adding the words “apply it” or using “a particular machine” with an abstract idea, or mere instructions to implement an abstract idea on a computer. With this regard, the courts have held that a process defined simply as using a computer and memory to perform a series of mental steps that people can and regularly do perform in their heads. See CyberSource Corp. v. Retail Decisions, Inc., 654 F.3d 1366, 1373 (Fed. Cir. 2011); see also In re Grams, 888 F.2d 835, 840-41 (Fed. Cir. 1989); In re Meyer, 688 F.2d 789, 794-95 (C.C.P.A. 1982). Further, the recited “machine learning logic” and “neural network” are nothing more than a set of computer algorithms that allows a generic computer to mimic the process of human learning or to automate the human processing by applying the algorithms with a generic computer. The Specification describes “the term cognitive or cognition may be relating to, being, or involving conscious intellectual activity such as, for example, thinking, reasoning, or remembering, that may be performed using a machine learning; and to predict and sense with situational awareness operations that mimic human cognition based on experiences.” See Spec ¶ 26 and ¶ 29. Thus, machine learning is the automation of human learning including the learning of information from activities of daily living and historical experiences. Accordingly, under the broadest reasonable interpretation and in light of the Specification, this limitation can be 
The dependent claims further recite the similar limitations including: “determining a cognitive state of the user, collecting the user data, learning user preferences, learning one or more contextual factors relating to the user, ranking the one or more ride scheduling models, scheduling one or more modes of transportation relating to the more ride scheduling models, collecting feedback relating to the more ride scheduling parameters, learn and modify one or more ride scheduling parameters and one or more ride scheduling models” can also be performed in the human mind, or by a human using a pen and paper. The recited “machine learning mechanism” in claim does not preclude the steps from practically being performed in the mind. Therefore, the claims recite an abstract idea. See 84 Fed. Reg. 52. Accordingly, because the claims recite an abstract idea, the analysis proceed to Prong Two.
In Prong Two, it is to determine if the claim recites additional elements that integrate the exception into a practical application of the exception. 
Here, the claims as a whole merely describe how to generally facilitate ride scheduling. Beyond the abstract idea, claim 1 recites the additional elements of “by a processor for executing a machine learning logic”, “a neural network”, using GPS data captured “by a wireless communications device”, and “a user interface” associated with the wireless communications device” for performing the steps. These additional elements are recited at a high level of generality and merely invoked as tools to perform the steps and apply instructions of an abstract idea in a particular technological environment. Thus, simply implementing the abstract idea on a generic computer is not qualify as a practical application being recited in the claims along with the abstract idea.  Further, claim 3 recites a plurality of external devices including “social media networks, one or more Internet of Things (IoT) sensor devices, and wireless communication devices” for collecting user data. Here, the use of these devices for collecting user data is directed a form of insignificant extra-solution activity amounts to no more than mere data gathering. See MPEP 2106.05(g). Accordingly, the additional elements do not integrate the 
In Step 2B of Alice, it is "a search for an ‘inventive concept’—i.e., an element or combination of elements that is ‘sufficient to ensure that the patent in practice amounts to significantly more than a patent upon the [ineligible concept’ itself.’” Id. (alternation in original) (quoting Mayo Collaborative Servs. v. Prometheus Labs., Inc., 132 S. Ct. 1289, 1294 (2012)).
The claims as described in Prong Two above, the additional elements, taken individually and as an ordered combination, amount to nothing more than a generic computer to apply the instructions of an abstract idea in a particular technological environment. The same analysis applies here in Step 2B. In additional, the Specification supports the view of generic computers are capable for implementing the method, such as “a computer/server, which is operational with numerous other general purpose or special purpose computing system environments or configurations. Examples of well-known computing systems, environments, and/or configurations that may be suitable for use with computer system/server include, but not limited to, personal computer systems, server computer systems, thin clients, thick clients, hand-held or laptop devices, multiprocessor systems, microprocessor-based systems, set top boxes, programmable consumer electronics, network PCs, minicomputer systems, mainframe computer systems, and distributed cloud computing environments that include any of the above systems or devices, and the like.” (See ¶ 50). Here, claim 1 recites the additional elements of “by a processor for executing a machine learning logic”, “a neural network”, using GPS data captured “by a wireless communications device”, and “a user interface” associated with the wireless communications device” for performing the steps. These additional elements are recited at a high level of generality and merely invoked as tools to perform the steps and apply instructions of an abstract idea in a particular technological environment. Thus, simply appending well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception, e.g., a claim to an abstract idea requiring no more than a generic computer to perform generic computer functions that are well-understood, routine and conventional activities previously known to the industry, as discussed in Alice Corp., 134 S. Ct. at 2359-60, 110 USPQ2d at 1984 (see MPEP § 2106.05(d)); and adding insignificant extra-solution activity to the judicial exception, e.g., mere data gathering in conjunction with law of nature or abstract idea such as a step of obtaining information about credit card transactions so CyberSource v. Retail Decisions, Inc., 654, F.3d 1366, 1375, 99 USPQ2d 1690, 1694 (Fed. Cir. 2011) (see MPEP § 2106.05(g)). The claims do not amount to “significantly more” than the abstract idea because they neither (1) effect any improvements to the functioning of the computer itself; (2) effect any improvements to another technology or technical field; (3) apply the abstract idea with, or by use of, a particular machine (MPEP 2106.05(b)); (4) effect a transformation or reduction of a particular article to a different state or thing (MPEP 2106.05(c)); nor (5) provide other meaningful limitations beyond generally linking the use of the judicial exception to a particular technological environment, such that the claims as a whole is more than a drafting effort designed to monopolize the exception (MPEP 2106.05(e).
For the foregoing reasons, claims 1-6 cover subject matter that is judicially-excepted from patent eligibility under § 101 as discussed above, the other claims—system claims 8-13 and product claims 15-19 parallel claims 1-6—similarly cover claimed subject matter that is judicially excepted from patent eligibility under § 101. 
Therefore, the claims as a whole, viewed individually and as a combination, do not provide meaningful limitations to transform the abstract idea into a patent eligible application of the abstract idea such that the claims amount to significantly more than the abstract idea itself. The claims are not patent eligible.
Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAN G CHOY whose telephone number is (571)270-7038.  The Examiner can normally be reached on 5/4/9 compressed work schedule.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerry O’Connor can be reached on (571) 272-6787.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.